                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
6                                         AT SEATTLE
7    QUEST INTEGRITY USA, LLC,
8                  Plaintiff,
                                                        Case No. 2:14-cv-01971 RAJ
9           v.
                                                        ORDER
10   A.HAK INDUSTRIAL SERVICES US,
11   LLC,

12                 Defendant.

13
14          This matter is before the Court on the parties’ Joint Motion to Vacate and Dismiss.
15   Dkt. #244. Having considered the motion, the Court’s indicative ruling, as well as all
16   filings related thereto:
17          The motion is GRANTED. The Summary Judgment Order (Dkt. # 230) and Final
18   Judgment Pursuant To Rule 54(b) (Dkt. # 233) are VACATED. The above-captioned
19   action, including all claims and counterclaims, is DISMISSED WITH PREJUDICE.
20   Each party shall bear its own fees (including attorney fees) and costs for this litigation
21   and the pending appeal.
22
            DATED this 10th day of May, 2019.
23
24
25
                                                       A
                                                       The Honorable Richard A. Jones
26                                                     United States District Judge
27
28   ORDER – 1
